                             Case 20-12930      Doc 28      Filed 08/10/20       Page 1 of 2
Entered: August 10th, 2020
Signed: August 10th, 2020

SO ORDERED
No response. The allegations state a clear basis for the requested relief. The
debtor continues the pattern of abusive filings by taking no action in this
case. See, e.g., ECF 8.




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Greenbelt Division)

           In re:

           BALJIT KAUR KOCHHAR,                                       Case No. 20-12930-TJC
                                                                      (Chapter 13)
                                   Debtor.


                                            ORDER GRANTING
                                    MOTION TO DISMISS WITH PREJUDICE

                    Upon consideration of the Motion to Dismiss for Abuse with Prejudice, and any

         opposition thereto, IT IS for the United States Bankruptcy Court for the District of Maryland

         hereby

                    ORDERED that the Motion to Dismiss with Prejudice be and hereby is

         GRANTED; and it is further

                    ORDERED that the case be and hereby is DISMISSED; and it is further

                    ORDERED that the Debtor, Baljit Kaur Kochhar, be and hereby is barred from filing or

         otherwise initiating a bankruptcy case for two (2) years from the date of entry of this

         Court’s Order; and it is further
                  Case 20-12930        Doc 28   Filed 08/10/20    Page 2 of 2




       ORDERED that the Debtor, Baljit Kaur Kochhar, be and hereby is barred from filing or

otherwise initiating a bankruptcy case in the name of Sonia Kochhar for two (2) years from the

date of entry of this Court’s Order.


Cc:

Lynn A. Kohen at lynn.a.kohen@usdoj.gov
Rebecca A. Herr at ect2ch13md.com

Baljit Kochhar
7221 Titonka Way
Derwood, MD 20855




                                        END OF ORDER
